318 F.2d 323
Karen J. BERG, Ellen L. Berg, and Larry J. Berg, minors, byLoyce M. Berg, their Guardian Ad Litem, and LoyceM. Berg, individually, Appellants,v.CHICAGO, MILWAUKEE, ST. PAUL AND PACIFIC RAILROAD COMPANY, aWisconsin Corporation, Appellee.Helen I. WRZESINSKI, Administrator of the Estate of WalterL. Wrzesinski, Deceased, Appellant,v.CHICAGO, MILWAUKEE, ST. PAUL AND PACIFIC RAILROAD COMPANY, aWisconsin Corporation, Appellee.
Nos. 18317, 18318.
United States Court of Appeals Ninth Circuit.
June 21, 1963.

C. H. Schile, Ryegate, Mont., D. L. Holland and Robert J. Holland, Butte, Mont., for appellants.
Garlington, Lohn & Robinson, and J. C. Garlington, Missoula, Mont., for appellees.
Before HAMLIN, JERTBERG and DUNIWAY, Circuit Judges.
HAMLIN, Circuit Judge.


1
This is an action for damages for wrongful death brought by surviving relatives against Chicago, Milwaukee, St.  Paul and Pacific Railroad Company as a result of a crossing collision between an automobile in which decedents were riding and a train of appellee.  The case was tried before the District Court of Montana sitting without a jury.


2
Appellants contend that the court's decision was contrary to the evidence and the law.  We do not agree.  There was ample evidence to support all of the court's findings of fact and the conclusions of law based thereon were proper.


3
We adopt as our own the excellent detailed opinion of District Judge William J. Jameson before whom the case was tried.  207 F. Supp. 460 (D.C.Montana 1962).


4
Judgment affirmed.